COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-420-CR
 
NADIA REID                                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
             FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s  AMotion Of Nadia Reid To
Withdraw Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See  Tex. R. App. P. 42.2(a), 43.2(f).                                                                                                                                                                             PER CURIAM
 
PANEL
A:   DAUPHINOT, J.; CAYCE, C.J.; and
WALKER, J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED:
August 24, 2006                                               




[1]See Tex. R. App. P. 47.4.